COURT OF APPEALS OF VIRGINIA

Present: Judges Koontz, * Elder and Fitzpatrick
Argued at Salem, Virginia

FOOD LION, INC.

v.        Record No. 1957-94-3           MEMORANDUM OPINION** BY
                                      JUDGE JOHANNA L. FITZPATRICK
KENNETH J. GARDNER                         SEPTEMBER 12, 1995


          FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

     William F. Karn (Richard A. Hobson; Williams & Pierce, on
     brief), for appellant.
     A. Thomas Lane, Jr., for appellee.


     The Workers' Compensation Commission awarded Kenneth J.

Gardner (claimant) benefits based upon a determination that he

had an occupational disease, carpal tunnel syndrome.    The sole

issue on appeal is whether claimant's condition is a compensable

occupational disease or a noncompensable cumulative trauma injury

resulting from repetitive motion.    Finding no error, we affirm

the commission.

     The facts in this case are not in dispute.     On April 2,

1990, claimant began working for employer as a stocker.    His job

duties included stocking the store's shelves with merchandise.

In August 1993, claimant experienced some numbness and pain in

his hands.

     On November 4, 1993, claimant sought treatment from Dr. Ken
     *
      Justice Koontz participated in the hearing and decision of
this case prior to his investiture as a Justice of the Supreme
Court of Virginia.
     **
      Pursuant to Code § 17.116.010 this opinion is not
designated for publication.
L. Moles, who noted that claimant's "Tinel's and Phalan's sign[s]

are positive" and told claimant that his condition was bilateral

carpal tunnel syndrome caused by his employment.   Dr. Moles

referred claimant to Dr. Jean M. Marine, who performed release

surgeries on claimant's hands in December 1993.    In an April 4,

1994 letter, Dr. Moles stated that "[c]arpal tunnel syndrome is

considered to be an industrial illness.    It can be brought about

by a repetitive motion and strain across the wrist joint."      Dr.

Marine in an April 6, 1994 letter also noted that "[c]arpal

tunnel syndrome can be related to occupations requiring

repet[i]tive heavy lifting or repet[i]tive stressful maneuvers to

the hands/wrists."
     The full commission found that claimant's carpal tunnel

syndrome was an occupational disease and not a cumulative trauma

injury resulting from repetitive motion:   "Dr. Moles wrote in a

letter of April 4, 199[4], that carpal tunnel syndrome is an

'industrial illness.'    We find that the term 'illness' is

synonymous with the word 'disease.'   Therefore, the claimant has

sustained a disease."

     In Merillat Indus., Inc. v. Parks, 246 Va. 429, 436 S.E.2d
600 (1993), the Supreme Court of Virginia held that the Workers'

Compensation Act "requires that the condition for which

compensation is sought as an occupational disease must first

qualify as a disease."    Id. at 432, 436 S.E.2d at 601.   In
Merillat, the claimant suffered a rotator cuff tear, and "all the




                                  2
testifying physicians except one described the rotator cuff tear

as an injury," not as a disease.       Id. at 433, 436 S.E.2d at 602.

     "Upon appellate review, the findings of fact made by the

Workers' Compensation Commission will be upheld when supported by

credible evidence."     Commonwealth, Dep't of State Police v. Haga,

18 Va. App. 162, 166, 442 S.E.2d 424, 426 (1994).        In the instant

case, sufficient credible evidence supports the commission's

finding that claimant's condition was a compensable occupational

disease.   Dr. Moles described claimant's carpal tunnel syndrome

as an "industrial illness," and neither Dr. Moles nor Dr. Marine

characterized his condition as an injury.       Merillat does not

preclude compensation for an illness or disease resulting from

repetitive motion in employment, but merely disallows

compensation when the repetitive motion or cumulative trauma

results in an injury.    Thus, the mere fact that claimant's

condition resulted from repetitive motion in his employment is

not dispositive.   Indeed, claimant's situation is similar to that

in Piedmont Mfg. Co. v. East, 17 Va. App. 499, 438 S.E.2d 769
(1993), in which this Court approved the award of benefits to a

claimant who suffered from de Quervain's disease.

     Accordingly, the commission's decision is affirmed.

                                             Affirmed.




                                   3
Koontz, J., dissenting.

    For the reasons more fully stated in my dissent in Perdue

Farms, Inc. v. McCutchan, ___ Va. App. ___, ___, ___ S.E.2d ___,

___ (1995) (Koontz, J., dissenting), I respectfully dissent.




                                4